Exhibit 10.6

NON-QUALIFIED STOCK OPTION AGREEMENT (DIRECTOR AND OFFICER)

CURAGEN CORPORATION

AGREEMENT made as of      day of                         , 200    , between
CuraGen Corporation (the “Company”), a Delaware corporation having a principal
place of business in Branford, Connecticut, and
                                                 , (the “Participant”).

WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $.01 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s 1997 Employee, Director and
Consultant Stock Plan, as amended and restated (the “Plan”);

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be a Non-Qualified Option.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. GRANT OF OPTION.

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of                               (            )
Shares, on the terms and conditions and subject to all the limitations set forth
herein and in the Plan, which is incorporated herein by reference. The
Participant acknowledges receipt of a copy of the Plan.

2. PURCHASE PRICE.

The purchase price of the Shares covered by the Option shall be
                              cents ($            ) per Share, subject to
adjustment, as provided in the Plan, in the event of a stock split, reverse
stock split or other events affecting the holders of Shares. Payment shall be
made in accordance with Paragraph 8 of the Plan.

3. EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as follows:

 

  •   XXX Shares on the first anniversary of the date of the Agreement;

 

  •   XXX Shares (of XXX total “remaining balance”) each quarter end after the
first anniversary through the fourth anniversary of the date of the Agreement



--------------------------------------------------------------------------------

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

The period of time set forth above over which the Option shall become
exercisable may be extended during any period of time in which the Participant’s
pay as an employee of the Company or an Affiliate is reduced because such
Participant’s scheduled work week at the Company or an Affiliate has been
reduced to less than 40 hours per week (“Part Time Employment”) unless the
continuation of vesting on the schedule set forth above during such Part Time
Employment shall be approved in writing by the Administrator. At the time of
such Part Time Employment, the Option, to the extent not then exercisable, shall
become exercisable over a period of time as determined by the Administrator,
based on the number of hours that such Participant continues to be scheduled to
work at the Company or an Affiliate. Upon the Participant’s return to the
Company or an Affiliate at a scheduled workweek of 40 hours, the Option shall
continue to become exercisable on such schedule as shall be determined by the
Administrator at such time.

Notwithstanding the foregoing, the exercisability of the Option granted hereby
shall toll during any period of time in which the Participant takes a leave of
absence as an employee, director, consultant or Scientific Advisory Board member
of the Company or an Affiliate unless such leave of absence is pursuant to a
statute in which the Participant’s right to reemployment is guaranteed or unless
the continuation of vesting during such leave of absence shall be approved in
writing by the Administrator (a “Voluntary Leave”). At such time, the Option
shall cease to vest and shall be exercisable only to the extent that the Option
has become exercisable and is in effect at the date of such Voluntary Leave.
Upon the Participant’s return to the Company or an Affiliate, the Option shall
continue to become exercisable on such schedule as shall be determined by the
Administrator at the time of the Participant’s return from Voluntary Leave.

4. TERM OF OPTION.

The Option shall terminate ten (10) years from the date of this Agreement, but
shall be subject to earlier termination as provided herein or in the Plan.

If the Participant ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than the death or Disability of
the Participant or termination of the Participant for “cause” (as defined in the
Plan)), the Option may be exercised, if it has not previously terminated, within
twelve (12) months after the date the Participant ceases to be an employee,
director or consultant of the Company or an Affiliate, or within the originally
prescribed term of the Option, whichever is earlier, but may not be exercised
thereafter. In such event, the Option shall be exercisable only to the extent
that the Option has become exercisable and is in effect at the date of such
cessation of employment, directorship or consultancy.

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within twelve (12) months after the termination of employment,
directorship or consultancy, the Participant or the Participant’s Survivors may
exercise the Option within one (1) year after the date of the Participant’s
termination of employment, directorship or consultancy, but in no event after
the date of expiration of the term of the Option.



--------------------------------------------------------------------------------

In the event the Participant’s employment, directorship or consultancy is
terminated by the Company or an Affiliate for “cause” (as defined in the Plan),
the Participant’s right to exercise any unexercised portion of this Option shall
cease as of such termination, and this Option shall thereupon terminate.
Notwithstanding anything herein to the contrary, if subsequent to the
Participant’s termination, but prior to the exercise of the Option, the Board of
Directors of the Company determines that, either prior or subsequent to the
Participant’s termination, the Participant engaged in conduct which would
constitute “cause,” then the Participant shall immediately cease to have any
right to exercise the Option and this Option shall thereupon terminate.

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one (1) year after the
Participant’s termination of service or, if earlier, within the term originally
prescribed by the Option. In such event, the Option shall be exercisable:

 

  (a) to the extent exercisable but not exercised as of the date of Disability;
and

 

  (b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion of any additional rights to exercise the Option as
would have accrued had the Participant not become Disabled prior to the end of
the accrual period which next ends following the date of Disability. The
proration shall be based upon the number of days during the accrual period prior
to the date of Disability.

In the event of the death of the Participant while an employee, director or
consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one (1) year after the date of death of the
Participant or, if earlier, within the originally prescribed term of the Option.
In such event, the Option shall be exercisable:

 

  (x) to the extent exercisable but not exercised as of the date of death; and

 

  (y) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion of any additional rights to exercise the Option as
would have accrued had the Participant not died prior to the end of the accrual
period which next ends following the date of death. The proration shall be based
upon the number of days during the accrual period prior to the Participant’s
death.

5. METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company, or its designee. Such notice shall
state the number of Shares with respect to which the Option is being exercised
and shall be signed by the person exercising the Option. Payment of the purchase
price for such Shares shall be made in accordance with



--------------------------------------------------------------------------------

Paragraph 8 of the Plan. The Company shall deliver such Shares as soon as
practicable after the notice shall be received, provided, however, that the
Company may delay issuance of such Shares until completion of any action or
obtaining of any consent, which the Company deems necessary under any applicable
law (including, without limitation, state securities or “blue sky” laws). The
Shares as to which the Option shall have been so exercised shall be registered
in the name of the person or persons so exercising the Option (or, if the Option
shall be exercised by the Participant and if the Participant shall so request in
the notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising the Option. In the event the Option
shall be exercised, pursuant to Section 4 hereof, by any person or persons other
than the Participant, such notice shall be accompanied by appropriate proof of
the right of such person or persons to exercise the Option. All Shares that
shall be purchased upon the exercise of the Option as provided herein shall be
fully paid and nonassessable.

6. PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

7. NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than (a) by
will or by the laws of descent and distribution, (b) pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder (a “QUADRO”) or (c) to
(i) the spouse, sisters and brothers, children, adopted or step-children, or
grandchildren of the Participant (“Immediate Family Members”), (ii) any trust
for the exclusive benefit of Immediate Family Members, (iii) any partnership of
which Immediate Family Members are the only partners, or (iv) any limited
liability company of which Immediate Family Members are the only shareholders
(collectively, “Permitted Transferees”); provided, however, that any subsequent
transfers of this Option, or any part thereof, shall be prohibited except (a) by
will or by the laws of descent and distribution or pursuant to a QUADRO, or
(b) transfers by trusts, partnerships or limited liability companies to
Immediate Family Members; and provided further that the Participant and the
Permitted Transferee agree to abide by the Company’s then current stock option
transfer guidelines and procedures. The Administrator may permit transfers in
addition to those described in the previous sentence in its discretion.

Following any transfer hereunder, the Option shall continue to be subject to the
terms and conditions of this Agreement, provided that the term “Participant”
shall be deemed to refer to the Permitted Transferee to the extent appropriate
to enable the Permitted Transferee to exercise the transferred Option in
accordance with the terms of this Agreement, the Plan and applicable law.
Notwithstanding the preceding sentence, the events of termination of status as
an employee, director or consultant of the Company in Section 4 hereof shall
continue to be applied to the original Participant, and following termination of
such status, the Option shall be exercisable by the Permitted Transferee only to
the extent and for the periods specified in Section 4 hereof. The



--------------------------------------------------------------------------------

original Participant will remain subject to withholding taxes upon exercise of
the Option pursuant to Section 10 hereof. The Company undertakes no obligation
to notify any Permitted Transferee of any event affecting the employment,
consultant or director status of the original Participant, which may have the
effect of limiting or terminating the Option.

Except as provided in the previous sentence, the Option shall be exercisable,
during the Participant’s lifetime, only by the Participant (or, in the event of
legal incapacity or incompetency, by the Participant’s guardian or
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon the Option shall be null and void.

8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant. Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

9. CAPITAL CHANGES AND BUSINESS SUCCESSIONS.

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

10. TAXES.

The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement. The Participant acknowledges that
any income or other taxes due from him or her with respect to this Option or the
Shares issuable pursuant to this Option shall be the Participant’s
responsibility.

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option. The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.



--------------------------------------------------------------------------------

11. PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

  (a) The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

  (b) If the Company so requires, the Company shall have received an opinion of
its counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder. Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

12. NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Company is not by the Plan or this Option obligated to continue the
Participant as an employee, director or consultant of the Company.



--------------------------------------------------------------------------------

13. NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

If to the Company:

 

CuraGen Corporation 322 East Main Street Branford, CT 06405 Attention: Corporate
Secretary

If to the Participant:

 

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

14. GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

15. BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

16. ENTIRE AGREEMENT.

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.



--------------------------------------------------------------------------------

17. MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

18. WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the day and year first above written.

 

CuraGen Corporation: By  

 

Name:   David M. Wurzer Title:  

Chief Financial Officer,

Executive Vice President and Treasurer

Participant:  

 

(Signature)  

 

Print Name

Executive Committee